11-2686-ag
         Gao v. Holder
                                                                                       BIA
                                                                               A072 473 623
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROBERT A. KATZMANN,
 9                PETER W. HALL,
10                     Circuit Judges.
11       _____________________________________
12
13       SHIN YI GAO, AKA QUAN GUAN GAO,
14                Petitioner,
15
16                       v.                                     11-2686-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Yee Ling Poon; Robert Duk-Hwan Kim,
24                                     Law Offices of Yee Ling Poon, LLC,
25                                     New York, N.Y.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Luis E. Perez, Senior
29                                     Litigation Counsel; Rachel Browning,
30                                     Trial Attorney, Office of
31                                     Immigration Litigation, United
32                                     States Department of Justice,
33                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Shin Yi Gao, a native and citizen of the

 6   People’s Republic of China, seeks review of a June 7, 2011,

 7   decision of the BIA denying his motion to reopen his

 8   deportation proceedings.     In re Shin Yi Gao, No. A072 473

 9   623 (B.I.A. June 7, 2011).     We assume the parties’

10   familiarity with the underlying facts and procedural history

11   in this case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

14   (2d Cir. 2006) (per curiam).    An alien seeking to reopen

15   proceedings is required to file a motion to reopen no later

16   than 90 days after the date on which the final

17   administrative decision was rendered and is permitted to

18   file only one such motion.     See 8 U.S.C. §§ 1229a(c)(7)(A),

19   (C); 8 C.F.R. § 1003.2(c)(2). There is no dispute that Gao’s

20   fourth motion to reopen, filed in September 2010, was

21   untimely and number-barred because the immigration judge

22   issued a final order of removal in 1993.     See 8 U.S.C. §

23   1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

                                     2
 1       Gao contends, however, that he established a material

 2   change in conditions excusing the untimely and number-barred

 3   filing of his motion to reopen based on his recent

 4   conversion to Christianity and the Chinese government’s

 5   increased suppression of religious freedom.     See 8 U.S.C.

 6   § 1229a(c)(7)(C)(ii).     We conclude that the BIA’s denial of

 7   Gao’s motion to reopen as untimely and number-barred was not

 8   an abuse of discretion.

 9       Pursuant to 8 U.S.C. § 1229a(c)(7)(B), the movant bears

10   the burden of supporting his motion to reopen with relevant

11   evidence.   See INS v. Abudu, 485 U.S. 94, 110 (1988).    “In

12   determining whether evidence accompanying a motion to reopen

13   demonstrates a material change in country conditions that

14   would justify reopening, [the BIA] compares the evidence of

15   country conditions submitted with the motion to those that

16   existed at the time of the merits hearing below.”     In re

17   S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007); see 8 C.F.R.

18   § 1003.2(c)(3)(ii).     Because Gao failed to properly support

19   his motion with any evidence describing conditions for

20   Chinese Christians at the time of his 1993 merits hearing,

21   the BIA’s finding of no materially changed country

22   conditions is supported by substantial evidence.     See id.;

23   Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

                                     3
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DENIED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    4